Exhibit 10.1

 

AGREEMENT FOR THE SETTLEMENT OF

STATE AND LOCAL TAX CREDITS

 

This Agreement for the Settlement of State and Local Tax Credits (this
“Agreement”) made as of December 31, 2007 among ALLSTATE INSURANCE COMPANY, an
Illinois insurance company (“Allstate”), and those affiliates of Allstate whose
signatures appear below.

 

WHEREAS, from time to time, one company within The Allstate Corporation group of
companies may invest in certain programs, offerings or other arrangements that
may allow the company to claim a credit against state or local taxes, or a
company may “purchase” from third parties the right to claim credits against
various state and local taxes (such investments or purchases collectively
referred to hereinafter as “Credit Generating Investments,” and such credits
referred to hereinafter as “Tax Credits”);

 

WHEREAS, in some cases, it may be legally permissible for Tax Credits relating
to a particular Credit Generating Investment made by one company to be utilized
by a different company within the Allstate group to offset the latter company’s
tax liability;

 

WHEREAS, the Allstate Tax Department, taking into account limitations under
state and local law as well as the benefit to the Allstate group as a whole, may
determine it is appropriate for a company to claim and utilize all or a portion
of a Tax Credit relating to a particular Credit Generating Investment even
though such company did not make the corresponding Credit Generating Investment;

 

WHEREAS, the parties hereto desire to institute a formal agreement and mechanism
for the intercompany settlement of Tax Credits utilized by one company but
related to a Credit Generating Investment made by another company.

 

NOW, THEREFORE, it is agreed as follows:

 

1.               Within 30 days after the filing of a tax return in which one
company utilizes a Tax Credit attributable to a Credit Generating Investment
made by another company, the company utilizing the Tax Credit shall pay to the
company that made the Credit Generating Investment the amount of the Tax Credit
so utilized.

 

2.               All payments due hereunder shall be made in immediately
available funds.

 

3.               Absent manifest error, the Tax Department’s determination of
the amount of Tax Credits utilized by one company attributable to a Credit
Generating Investment of another company shall be final.

 

4.               This Agreement shall be effective for tax returns filed on or
after January 1, 2007.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as set forth above.

 

--------------------------------------------------------------------------------


 

 

Allstate County Mutual Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Fire and Casualty Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Floridian Indemnity Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Floridian Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Indemnity Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

 

Allstate Insurance Company

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Life Insurance Company

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Life Insurance Company of New York

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Allstate New Jersey Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate New Jersey Property and Casualty
Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate North American Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Property and Casualty Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Allstate Texas Lloyd’s

by Allstate Texas Lloyd’s, Inc.

the Attorney-in-Fact

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

 

American Heritage Life Insurance Company

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President - Tax

 

 

 

Concord Heritage Life Insurance Company, Inc.

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President - Tax

 

 

 

Deerbrook Insurance Company

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Encompass Floridian Indemnity Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Floridian Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Home and Auto Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Indemnity Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Independent Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

 

Encompass Insurance Company of America

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Insurance Company of Massachusetts

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Insurance Company of New Jersey

 

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Encompass Property and Casualty Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

Encompass Property and Casualty Insurance Company of New Jersey

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

First Colonial Insurance Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President - Tax

 

 

 

Lincoln Benefit Life Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President - Tax

 

 

 

Northbrook Indemnity Company

 

 

 

/s/ Karen C. Gardner

 

Name:

Karen C. Gardner

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------